Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed June 06, 2022 has been entered.
The rejection made under 35 U.S.C. § 112(b) is withdrawn in response to the amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1 requires, analyzing the skeleton mask to identify voxels that have more than two neighbors, indicating a fork, a bifurcation, or a branch, the identified voxels be referred to as branch voxels, detecting the most proximal location of each of the three main supplying arteries of the head in the skeleton mask, the left and right internal carotid arteries and the basilar artery, to identify starting positions that are most distant from the vertex of the skull, and then starting from each starting position in turn, and walking along the line representing the corresponding blood vessel, noting the locations of branch voxels and the relative orientation of a fork, a bifurcation or a branch, and thereby detecting a plurality of anatomical markers within the network of blood vessels.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claims 2-12 ultimately depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665